1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOTTIE POWELL ALFARO,                              CASE NO. 18cv2402-LAB (BLM)
                                           Plaintiff,
12                                                      ORDER DENYING DEFENDANT’S
                           vs.                          MOTION TO DISMISS [Dkt. 4]
13
14   AMERICAN INCOME LIFE INSURANCE
     COMPANY, et al.,
15                                    Defendants.
16          Currently before the Court is Defendant American Income Life Insurance Company’s
17   (“AIL”) motion to dismiss. For the reasons discussed below, that motion is DENIED.
18          On February 1, 2017, Sharif Grays, a licensed insurance agent associated with AIL,
19   visited the home of Plaintiff Dottie Alfaro to solicit life insurance policies. Ms. Alfaro worked
20   with Mr. Grays to apply for a life insurance policy on her daughter, Angelina Powell, a 35-
21   year-old woman who suffered from blindness, hypopituitarism, seizures, and heart
22   conditions. Mr. Grays represented to Ms. Alfaro that Ms. Powell’s various health conditions
23   would not affect her eligibility for life insurance and/or did not need to be included in the
24   application. Mr. Grays also informed Ms. Alfaro that he was a long-time agent with AIL and
25   that he was familiar with its underwriting guidelines. After completing the application on a
26   laptop, Mr. Grays submitted it to AIL without first giving Ms. Alfaro or Ms. Powell a chance
27   to review or sign it. Based on the application, AIL issued a $100,000 policy on Ms. Powell’s
28   life. Unbeknownst to Ms. Alfaro, the application failed to disclose any of Ms. Powell’s



                                                  -1-
1    medical history. Ms. Powell died five months later, and AIL refused to honor the policy,
2    citing misrepresentations and omissions in the policy application related to Ms. Powell’s
3    various health conditions. Ms. Alfaro explained to AIL that she had disclosed to Mr. Grays
4    the various conditions and that he was the one who completed the application—any
5    misrepresentations or omissions therefore came from Mr. Grays, not Ms. Alfaro or Ms.
6    Powell. AIL stood by its decision to deny benefits, and this suit followed. Specifically, Ms.
7    Alfaro asserts four causes of action against AIL: (1) fraud, (2) negligent misrepresentation,
8    (3) breach of contract, and (4) bad faith.
9           AIL moves to dismiss Ms. Alfaro’s claims for fraud and negligent misrepresentation,
10   both of which relate to Mr. Grays’ failure to include Ms. Powell’s various health conditions in
11   the application. AIL argues that Mr. Grays’ decision to omit that information was itself an
12   attempt to defraud AIL in order to secure commissions for himself on a policy he knew AIL
13   would not otherwise issue. In AIL’s view, since the primary victim of Mr. Grays’ fraud was
14   AIL, it cannot be held vicariously liable for Mr. Grays’ actions vis-à-vis Ms. Alfaro. Ms. Alfaro
15   counters that Mr. Grays was working within the scope of his agency relationship in
16   attempting to sell life insurance and that any misrepresentations are actionable and may be
17   imputed to his principal, AIL.
18          Under California law, an insurance company (not its agent) is solely responsible for
19   misrepresentations made by the agent while soliciting business. In Good v. Prudential Ins.
20   Co. of Am., 5 F. Supp. 2d 804 (N.D. Cal. 1998), the Plaintiff, Good, alleged that he met with
21   a Prudential insurance agent to discuss the possibility of purchasing an additional policy
22   with Prudential. The agent made numerous representations concerning the benefits of the
23   particular policy at issue, and informed Good that he could obtain a $1,000,000 policy by
24   paying an annual premium of $10,000 for three to six years. After that time, the agent
25   explained, the premiums would “vanish.” Of course, the premiums didn’t vanish, so Good
26   brought suit.   The Court explained that even though it was the agent who made the
27   fraudulent misrepresentations, it was the insurance company, not the agent, that was the
28   proper defendant. Importantly, the court distinguished between cases outside the insurance



                                                  -2-
1    context—in which courts routinely hold that agents are liable for their own torts even when
2    acting within the scope of their employment—and those within the insurance context, in
3    which “[l]iability to the insured for acts . . . of an insurance agent within the scope of his
4    agency, with a full disclosure of the principal, rests on the [insurance] company.” Good, 5
5    F. Supp. 2d at 808 (citing Lippert v. Bailey, 241 Cal. App. 2d 376, 382 (1966)); see also
6    Douglas v. Fidelity Nat. Ins. Co., 229 Cal. App. 4th 392, 410-11 (2014) (“Because an agent
7    represents the insurer, an agent’s representations to an insured regarding coverage are
8    treated as representations by the insurer.”).
9           Likewise, in Dias v. Nationwide Life Ins. Co., 700 F. Supp. 2d 1204 (E.D. Cal. 2010),
10   Nationwide’s agent, Pena, made misrepresentations to the plaintiffs related to the policy
11   they were applying for, including that the plaintiffs would not be required to pay premiums
12   after two years, but could invest more money in the policies as they desired. The Court
13   concluded that Pena’s misrepresentations could be imputed to Nationwide because the
14   company placed him in a position to commit fraud on its behalf. Id. at 1222.
15          AIL does not dispute that Mr. Grays’ actions may be imputed to it in certain
16   circumstances. It instead argues that because Mr. Grays was acting solely for his own
17   benefit in submitting a misleading policy application—and thereby securing for himself a
18   commission he wouldn’t otherwise receive—his actions cannot be imputed to AIL in this
19   instance. AIL distinguishes Good and Dias by pointing out that the insurance company in
20   each of those cases stood to benefit from its agent’s misrepresentations, while in this case
21   AIL stood only to lose money by issuing a life insurance policy on an individual with a host
22   of undisclosed medical ailments. In other words, AIL suggests that Mr. Grays cannot be
23   treated as an agent where his fraud was not intended to benefit the company, but to
24   disadvantage it. That’s a fair enough point, and it is consistent with the “adverse interest
25   exception,” which states that a “rogue agent's actions or knowledge are ‘not imputed to the
26   principal if the agent acts adversely to the principal in a transaction or matter, intending to
27   act solely for the agent's own purposes or those of another person.’” In re ChinaCast Educ.
28   Corp. Sec. Litig., 809 F.3d 471, 476 (9th Cir. 2015) (citing Restatement (Third) of Agency §



                                                 -3-
1    5.04 (2006)). But it also ignores an exception to the exception: notice may still be imputed
2    to the principal “when necessary to protect the rights of a third party who dealt with the
3    principal in good faith.” Id. at 476-77 (“In other words, there is an exception to the exception:
4    the adverse interest rule collapses in the face of an innocent third party who relies on the
5    agent's apparent authority.”).1 In light of this rule, which suggests that Ms. Alfaro should be
6    treated as an “innocent third party who relie[d] on [Mr. Grays’] apparent authority,” the Court
7    cannot conclude that her claims for fraud and negligent misrepresentations against AIL fail
8    as a matter of law. Id.
9           In any event, factual disputes preclude the Court from granting AIL’s motion at this
10   point. AIL’s argument turns on whether it was the victim of Mr. Grays’ fraud or stood to gain
11   from it. On one hand, it’s reasonable to assume that AIL did not stand to gain from issuing
12   this particular policy and that it would not have done so had Mr. Grays provided accurate
13   information. After all, from the insurer’s perspective, an individual with a host of serious
14   medical disorders is not the ideal candidate for a life insurance policy. On the other hand,
15   as Ms. Alfaro argues, it is equally reasonable to assume that AIL explicitly or implicitly
16   directed Mr. Grays to solicit policies like these—risky as they may be—in order to secure
17   additional premiums. Because the Court is precluded at this stage from making these kinds
18   of factual determinations, AIL’s motion to dismiss is DENIED. Dkt. 4.
19          IT IS SO ORDERED.
20   Dated: March 8, 2019
21                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
22
23
24
25
26
27   1AIL suggests in reply that this rule may only apply to high-ranking officers of a corporation.
28   The Court finds no support for such an argument.



                                                  -4-
